Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 1 of 8 PageID #: 3617




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  BOOKER T. HUFFMAN,

                          Plaintiff,

        v.                                Civil Action No. 2:19-cv-00050-RWS-RSP

  ACTIVISION PUBLISHING, INC.,
  ACTIVISION BLIZZARD, INC., MAJOR
  LEAGUE GAMING CORP., and
  TREYARCH CORPORATION,

                          Defendants.


  DEFENDANTS’ REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                           OF LACK OF NEXUS
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 2 of 8 PageID #: 3618




  I.     INTRODUCTION

         Plaintiff not only has failed to present a shred of evidence that any use of the

  Prophet/Romeo Image resulted in the sale of even a single copy of the Black Ops 4 video game,

  he also explicitly asked his experts not to undertake the necessary work. Plaintiff asks the Court

  now, with no evidentiary support, to conclude that the use of the Prophet/Romeo Image (i) as a

  fill-in panel on nine outdoor marketing displays for two months and (ii) on the inside of the

  packaging of two game bundles is sufficient to seek all U.S. revenue from the game for all time.

  While expert testimony may not be required to demonstrate nexus, Plaintiff’s lack of any

  supporting expert testimony in combination with his lack of documentary or testimonial evidence

  dooms his effort to recover any of Defendants’ video game sales revenue.

         Plaintiff’s Opposition is a sleight of hand designed to distract the Court from the sparse

  record he has created. The issue 1 for the Court is whether there is a genuine dispute of material

  fact with respect to the existence of a nexus between the alleged infringement and Defendants’

  sales of the Black Ops 4 video game. There is not. Accordingly, Defendants respectfully ask

  this Court to grant summary judgment on Plaintiff’s claim for infringer’s profits based on any

  sales of Black Ops 4 games.

  II.    ARGUMENT

         A.      Sales of Posters and Calendars Are Not Subject to This Motion.

         As discussed in Defendant’s Opening Brief, a few posters and calendars containing the

  Prophet/Romeo Image were sold directly to consumers and the total sales were approximately

  $2,000. Those minimal sales are not the subject of this motion.




  1
    Plaintiff claims Defendants failed to include a statement of Issues to be Decided, as required by
  local rules. Plaintiff is mistaken. Defendants’ statement appears on the first page of its motion.


                                                   1
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 3 of 8 PageID #: 3619




         B.      Plaintiff Failed to Adduce Evidence of Gross Revenue of Sales of Black Ops 4.

         Plaintiff does not contest his failure to adduce evidence of gross revenue from sales of

  Black Ops 4. See Opening Br. at 9 n.8, ECF No. 105. As explained in Defendants’ Opening

  Brief, Plaintiff’s expert has repeatedly taken the position that Defendants’ financial data is

  unreliable. For this reason alone, this Court should grant Defendants’ motion for summary

  judgment of no nexus with respect to all revenue other than the de minimus poster and calendar

  sales. See MGE UPS Sys., Inc. v. GE Consumer Indus., Inc., 622 F.3d 361, 368 (5th Cir. 2010)

  (“[W]hen one of the prima facie elements of a claim is damages and the claimant fails to

  introduce evidence of those damages, he or she commits a fatal error.”) (citation omitted).

         C.      There Is No Evidence that the Use of the Prophet/Romeo Image on the Inside
                 of the Steelbook Packaging or As a Component of a Handful of Black Ops 4
                 Displays Impacted Any Video Game Sales.

         Whether use of the Prophet/Romeo Image is analyzed through a direct or indirect profits

  lens, Plaintiff must show a nexus between the use of the Image and Defendants’ revenues from

  Black Ops 4 sales. 2 See Davis v. The Gap, Inc., 246 F.3d 152, 166 (2d Cir. 2001), as amended

  (May 15, 2001) (discussing Taylor v. Meirick, 712 F.2d 1112, 1122 (7th Cir. 1983)).


  2
    The Steelbook is packaging and not part of the game. Cf. Berg v. Symons, 393 F. Supp. 2d 525,
  554 (S.D. Tex. 2005) (distinguishing between product and its packaging). Accordingly, the
  cases Plaintiff cites are distinguishable: In each, the infringing image was contained in the
  product itself, not in the product’s packaging or in a piece of the product severable from the
  whole. See Walker v. Forbes, 28 F.3d 409, 411 (4th Cir. 1994) (infringing photograph appeared
  in issue of Forbes magazine); Bergt v. McDougal Littell, 661 F. Supp. 2d 916, 927 (N.D. Ill.
  2009) (“Here, the painting was not used separately in an attempt to promote the sale of the
  textbook, but instead forms an integrated component of the textbook.”) (emphasis added).
  Further, the issue confronting the court in Walker was different than the dispute at hand. In
  Walker, the court analyzed whether the district court properly admitted the defendant’s evidence
  of apportionment. Apportionment occurs after a plaintiff has met his burden to show a nexus
  between infringement and profits. See Andreas v. Volkswagen of Am., Inc., 336 F.3d 789, 796
  (8th Cir. 2003) (“The burden of establishing that profits are attributable to the infringed work
  often gets confused with the burden of apportioning profits between various factors contributing
  to the profits.”). Here, we need not reach apportionment because Plaintiff has failed to show a
  nexus between the alleged infringement and revenue from Black Ops 4 game sales.



                                                    2
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 4 of 8 PageID #: 3620




         As Plaintiff admits in his Opposition, the Prophet/Romeo Image appears only on the

  inside of the Steelbook. Plaintiff has failed to explain, let alone offer supporting evidence for,

  his far-fetched theory that an image consumers could see only after purchasing a Steelbook

  game bundle 3 caused those consumers to purchase the game in the first place. See Taylor, 712

  F.2d at 1122 (insufficient for plaintiff to show gross revenues from all sales instead of

  demonstrating gross revenues from sale of infringing products). Further, there is no evidence

  before the Court that use of the Romeo/Prophet Image on outdoor marketing displays had any

  impact on sales of the video game. See Leland Med. Ctrs., Inc. v. Weiss, No. 4:07cv67, 2007

  WL 2900599, at *1 (E.D. Tex. Sept. 28, 2007) (lack of causal link is nothing more than “pie in

  the sky” damage model). Plaintiff’s reliance on the nature of the marketing campaign also does

  not meet his burden. Defendants’ use of billboards for multiple marketing campaigns is not

  evidence of whether one image used alongside many others in a handful of displays drove any

  sales of a specific game.

         Plaintiff’s cases are inapposite. In Andreas v. Volkswagen, 336 F.3d 789 (8th Cir. 2003),

  the plaintiff introduced an array of compelling, specific evidence to demonstrate the nexus

  between infringement and the infringer’s profit, to wit: (i) the infringement was the centerpiece

  of a single nationwide television commercial for the product and the commercial was the

  flagpole marketing instrument, (ii) there were several metrics indicating the effectiveness of the



  3
    Plaintiff’s calculation of revenue for the Mystery Box and Pro game bundles is inaccurate.
  Exhibit 10 to the Declaration of Carolyn Wang shows revenue from these two game bundles.
  ECF No. 103-11; see also Wang Decl. ¶ 7, ECF No. 103-1. Revenue from Pro and Mystery Box
  game bundles are $9,754,391 and $3,462,422, respectively. Plaintiff seeks to add operating
  income to revenue, but this is plainly double counting: revenue is a component of operating
  income. See Pl.’s Statement of Undisputed Facts, Ex. 22 at 3, ECF No. 114. The correct sum of
  revenue from sales of the Mystery Box and Pro game bundles is $13,216,813, not $19,979,872.
  And revenue from sales of such game bundles, of course, is not the same thing as profits realized
  due to the Prophet/Romeo Image, of which Plaintiff has adduced no evidence.


                                                    3
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 5 of 8 PageID #: 3621




  commercial (including surveys showing high consumer recall), and (iii) sales exceeded

  expectations. Id. at 796-97. None of that evidence exists here.

         In William A. Graham Co. v. Haughey, No. CIV A 05-612, 2006 WL 3386672, at **6–8

  (E.D. Pa. Nov. 21, 2006), aff’d in part, rev’d in part and remanded, 568 F.3d 425 (3d Cir. 2009),

  the district court held the plaintiff met its burden where there was evidence directly tying

  consumers’ decision to purchase insurance policies to the infringing language contained in the

  written policy proposals (the marketing materials). Moreover, the plaintiff’s expert explicitly

  excluded from his calculations the revenue from insurance policy purchases by clients who

  received proposals with no infringing language. There was also evidence the defendants used

  the infringing components for years because it was so effective.

         Plaintiff’s evidence is a world away from the robust showings in either of the cases he

  holds up as examples. As Defendants explained in their Opening Brief, the facts here are

  indistinguishable from the facts of cases where courts held there was an insufficient showing of

  nexus. See Opening Br. at 10-15, ECF No. 105. The opinions Defendants featured in their

  Opening Brief are also notable because they stressed the plaintiff’s burden to tie the infringing

  component of infringing materials to the infringer’s revenue.

         Contrary to Plaintiff’s characterization, the Prophet/Romeo Image is not the centerpiece

  of a single advertisement. The outdoor advertising displays that included the Prophet/Romeo

  Image always included several other specialists, and the Prophet/Romeo Image on the inside of

  the Steelbook is placed alongside five other secondary specialists. In fact, the Prophet/Romeo

  Image was included in fewer than 10% of the outdoor displays and not in any primary marketing

  materials. Wang Decl. ¶¶ 5, 6, 10, ECF No. 103-1. There is simply no evidence connecting the

  Prophet/Romeo Image in either the Steelbook or outdoor displays to any game sale revenue.




                                                   4
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 6 of 8 PageID #: 3622




  Because Plaintiff’s burden to show nexus includes the burden to show a relationship between the

  allegedly infringing component and Defendants’ revenues from Black Op 4, Plaintiff has failed

  to meet his burden.

         Plaintiff’s experts underscore the record’s deficiencies. Each of Plaintiff’s experts

  testified that they had conducted no analysis concerning any relationship between any use of the

  Prophet/Romeo Image and revenues from Black Ops 4. Dr. van Langeveld explicitly disclaimed

  having conducted any analysis of the relationship between the Prophet/Romeo Image and any

  revenues realized from sales of Black Ops 4. He further stated that, if asked, he “would have a

  very hard time doing that.” Ex. 15 (van Langeveld Dep. Tr. 101:16-103:13), ECF No. 103-58.

  He also testified that a variety of factors influenced consumers to purchase the game, none of

  which related to the use of the Prophet/Romeo Image. Id. 108:11-110:5. 4 Mr. Schwartz testified

  that he had no opinion, and had been asked to do no analysis, as to whether the use of the

  Prophet/Romeo Image had any impact on sales of the game. Ex. 23 (Schwartz Dep. Tr. 55:12-

  58:13), ECF No. 103-66.

  III.   CONCLUSION

         Plaintiff has not even attempted to meet his burden of establishing a nexus between the

  limited use of the Prophet/Romeo Image and the portion of U.S. gross revenue of Black Ops 4

  that he seeks. For all the reasons explained above, Defendants respectfully request this Court

  grant Defendants’ motion for summary judgment of lack of nexus and order that Plaintiff may

  not seek any damages based on sales of the Black Ops 4 video game.



  4
    In light of these concessions, Dr. van Langeveld’s general assertion in his expert report that
  marketing art “helps to create the perceived overall value of the product” is not meaningful. The
  statement is not tied to the use of any image of Prophet, much less the Prophet/Romeo Image.
  Further, the “perceived overall value of the product” (the Black Ops 4 game) does not correlate
  in any presented evidence to actual revenue from sales of the game.


                                                  5
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 7 of 8 PageID #: 3623




  Dated: October 15, 2020              DURIE TANGRI LLP


                                    By: /s/ Joseph C. Gratz
                                       MARK A. LEMLEY (CA SBN 155830)
                                       mlemley@durietangri.com
                                       ANDREW ESBENSHADE (CA SBN 202301)
                                       aesbenshade@durietangri.com
                                       JOSEPH C. GRATZ (CA SBN 240676)
                                       jgratz@durietangri.com
                                       JESSICA E. LANIER (SBN 303395)
                                       jlanier@durietangri.com
                                       AARON J. BENMARK (CA SBN 312880)
                                       abenmark@durietangri.com
                                       217 Leidesdorff Street
                                       San Francisco, CA 94111
                                       Telephone: 415-362-6666
                                       Facsimile:     415-236-6300

                                       MELISSA R. SMITH (TX SBN 24001351)
                                       melissa@gillamsmithlaw.com
                                       GILLAM & SMITH, LLP
                                       303 South Washington Avenue
                                       Marshall, TX 75670
                                       Telephone:    903-934-8450
                                       Facsimile:    903-934-9257

                                       E. LEON CARTER (TX SBN 03914300)
                                       lcarter@carterarnett.com
                                       COURTNEY B. PEREZ (TX SBN 24061135)
                                       cperez@carterarnett.com
                                       CARTER ARNETT PLLC
                                       8150 N. Central Expressway, Suite 500
                                       Dallas, TX 75206
                                       Telephone:     214-550-8188
                                       Facsimile:     214-550-8185

                                       Attorneys for Defendants
                                       ACTIVISION PUBLISHING, INC., ACTIVISION
                                       BLIZZARD, INC., MAJOR LEAGUE GAMING
                                       CORP., and TREYARCH CORPORATION




                                        6
Case 2:19-cv-00050-RWS-RSP Document 125 Filed 10/15/20 Page 8 of 8 PageID #: 3624




                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 15, 2020 the within document was filed with the Clerk of

  the Court using CM/ECF which will send notification of such filing to the attorneys of record in

  this case.

                                                       /s/ Melissa R. Smith
                                                        Melissa R. Smith




                                                  7
